Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on July 27, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/21 and 11/11/21 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 Claim 1 and 12 first cite “a region-of-interest detecting unit that detects a region of interest from the medical image”, then further cite “… in which the region of interest is detected to an undetected state in which the region of interest is not detected”. It is unclear that the region of interest is detected first, and then the region of interest is not detected in later undetected state.
Claims 2-11 depend on claim 1 and are rejected based upon similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 2011/0254937) in view of Scheuer et al. (US 2018/0358124).
Claim 1, Yoshino teaches a  medical image processing apparatus comprising: 
a processor configured to function as: 
a medical image acquiring unit that acquires a medical image obtained by capturing an image of an observation target (Yoshino discloses a normal light image acquisition section 320 and a special light image acquisition section 330 to capture a medical image as shown in Fig 1 in [0074]); 
a region-of-interest detecting unit that detects a region of interest from the medical image (Yoshino discloses an attention area detection section 341 in Fig 8); and 
a display control unit that causes a display to display report information and the medical image, the report information reporting that the region of interest has been detected (Yoshino discloses “the guide information generation section 3422 determines whether or not an attention area has been detected within the special light image 2 and the special light image 3” in [0125]; see also [0112] and Fig 13-15), wherein the display control unit changes a display manner of the report information by using a detection state of the region of interest and an elapsed time after change of the detection state, wherein the display control unit changes the display manner of the report information by referring to an elapsed time after the detection state of the region of interest has transitioned from a detected state in which the region of interest is detected to an undetected state in which the region of interest is not detected, and wherein the display control unit causes the display to display the elapsed time as the report information, the elapsed time being a time after the detection state of the region of interest has transitioned from the detected state to the undetected state (Yoshino discloses three detection states of the attention area (ROI) in [0129] and control display of the guide information by using a time parameter K after changing the detection state in [0130-0131]; “This makes it possible to arbitrarily set the output time K of the guide information generated at the Nth timing. The remaining output time information may be a counter or the like. For example, the remaining output time information is set to K when outputting the guide information, and is decremented by one each time the guide information is output for 1 frame” in [0200]; see also “a disappearance direction information” in [0122-0126] and Fig 15. Here, it is well-known that a timer indicator can be used to countdown the time. For example, Scheuer discloses “there may be activating actions associated with starting for the monitoring of the event by the visual indicator, as may be the case with monitoring of the passage of time” in [0042]; timer bar in Fig 3; processing bar in Fig 6,8-12.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yoshino with the teaching of Scheuer so that the visual indicator may provide a continuous indication of the amount of time that has passed since activation and before a pre-established expiration time (Scheuer, [0007]).

As to Claim 2, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 1, wherein, if the detection state of the region of interest transitions from an undetected state in which the region of interest is not detected to a detected state in which the region of interest is detected, the display control unit causes the display to display the report information in a first display manner, and, if the detection state of the region of interest transitions from the detected state to the undetected state, the display control unit causes the display to display the report information in a second display manner (Yoshino discloses when the attention area is detected, the attention area information (i.e. position information) is outputted in [0112]; color conversion in [0113]; detected attention area displayed as a different color in [0114-0116]; see also Fig 13. Yoshino also discloses when the attention area moves out of the screen and cause the transition of the detected state to an undetected state, then generate the guide information in [0120], for example a disappearance direction information as shown in Fig 15.)

As to Claim 3, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 1, wherein, while the detection state of the region of interest is a detected state in which the region of interest is detected, the region of interest is displayed to be superposed on the medical image (Yoshino discloses “This allows the attention area group that is suspected to be a lesion area when observing the special light image shown in FIG. 13B to be superimposed on the normal light image as an area of a different color (see FIG. 13C)” in [0114].)

As to Claim 4, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 1, wherein the report information is displayed in a form of a circular or linear time bar that changes in length in accordance with the elapsed time (Yoshino discloses “The remaining output time information may be a counter or the like. For example, the remaining output time information is set to K when outputting the guide information, and is decremented by one each time the guide information is output for 1 frame” in [0200], see also Fig 15. Scheuer further discloses time bar or processing bar to indicate the elapsed time in Fig 3, 6 10-11.)

As to Claim 5, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 1, wherein the report information is displayed in a form of a character or a numeral indicative of the elapsed time (Scheuer, Fig 3, 6-10.)

As to Claim 6, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 1, wherein the report information is displayed in a form of changing a hue or a density in accordance with the elapsed time (Scheuer discloses “a progression indicator is based on diffusion or migration, that the colorized portion of the bar can continuously advance from one side to the other (e.g., progress from the left side to the right side in a non-stepwise fashion)” in [0055]; “In this case, the likely construction of the system 600 involves designing the visual indicator 604 such that all of the plurality of boxes are simultaneously activated and the rate of reaction for color change in each box is engineered to be set to the corresponding time duration. Put differently, because this is a check box style color change at their respective interval” in [0058]. Here, the color change in response to the elapsed time refers to a hue or a density change.)

As to Claim 7, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 1, wherein, in a screen of the display, a first region displaying the medical image and a second region displaying the report information are provided (Yoshino discloses displaying both medical image and report information in Fig 15. There is no disclosed criticality to the location of the report information on the screen. It is rendered obvious as a design choice (see MPEP 2144.04) that would have no impact on the function or results of the claimed invention.)

As to Claim 9, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 1, wherein, in a detected state in which the region of interest is detected, the display control unit indicates a detected location of the region of interest in the medical image by the display manner of the report information (Yoshino, Fig 13-14).

As to Claim 10, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 1, wherein, in an undetected state in which the region of interest is not detected, the display control unit indicates a most recent detected location of the region of interest by the display manner of the report information (Yoshino, Fig 15).
Claim 11, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 9, wherein the display control unit indicates the detected location by a display position of the report information (Yoshino, Fig 13-14).

Claim 12 is rejected based upon similar rationale as Claims 1 & 10.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Scheuer and Matsushima (US 2016/0191818).
As to Claim 8, Yoshino in view of Scheuer teaches the medical image processing apparatus according to claim 7. The combination of Matsushima further teaches wherein the second region is provided in a peripheral part of the first region (Matsushima discloses a progress bar 604 in a peripheral part of the main window 601 as shown in Fig 6.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yoshino and Scheuer with the teaching of Matsushima so as to display the timer bar at the peripheral part of the main window without disturbing the display of main content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612